JONES, Justice.
This action contests the authority of the Hickman Fiscal Court to place on the ballot the question of whether the voters favor the consolidation of certain schools in Hickman County. At the request of the Hickman County Board of Education the fiscal court ordered the election held. An appeal from that order was taken by the appellants, taxpayers to the Hickman Circuit Court. The trial court set aside the order and directed the county court clerk not to place the question on the ballot. This is an appeal from that judgment.
The trial court made detailed findings of fact and conclusions of law. With specificity he determined that any matters affecting the schools and their management were vested in the local board of education and the state department of education. A school board cannot delegate or shift its responsibilities either to the fiscal court or to the electorate in matters relating to the consolidation or merger of school districts. KRS 160.040 through KRS 160.065, KRS 160.010, and KRS 160.290 vest in the school board and the state department of education the authority to consolidate schools as may be necessary and practical.
The judgment is affirmed.
All concur.